DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicants are advised, in future correspondence with the office, to reflect the change of examiners from BONG-SOOK BAEK to SEAN BASQUILL.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2020 has been entered.

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Applicants are required, for any response to this office action to be considered bona fide and complete, to provide specific information concerning the precise multi-dose nasal spray device used to provide the plume droplet size distribution characteristics set forth by the instant 

Status of the Claims
Claims 21, 24, 26, 31, 35, 36, 38-54 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 24, 26, 31, 35-36, and 38-54 are rejected under 35 U.S.C. 103 as being unpatentable over Henkin (U.S. PGPub. 2010/0022563) in view of Spivey et al. (Catalent .
The instant claims as amended are directed to a method of treating a taste or smell disorder such as anosmia, hyposmia, ageusia, or hypogeusia comprising administering one or more phosphodiesterase inhibitors using a multi-dose nasal spray device that delivers a dosage unit in a plume upon actuation wherein the dosage unit does not comprise theophylline; and wherein the plume has a droplet size distribution characterized by less than 5% of the droplets are smaller than 10 microns, D10 greater than 12.5 microns, D50 about 30 microns, D90 of from about 75 to about 100 microns, and a span of between 1-6, where applicants specify that their claim term “about” is equivalent to a value within 10% of the values recited. 
  Henkin discloses a method for treating a  taste or smell disorder such as anosmia, hyposmia, ageusia, or hypogeusia comprising administering by intranasal administration to a patient, an effective amount of a phosphodiesterase (PDE) inhibitor that treats the patient's anosmia, hyposmia, ageusia, or hypogeusia (abstract, [0003], [0009], and [0020],).  Henkin further discloses that the PDE inhibitor is a non-selective PDE inhibitor (e.g., caffeine, IBMX (3-isobutyl-1-methylxanthine, aminophylline, doxophylline, cipamphylline, theobromine, pentoxifylline (oxpentifylline) and diprophylline), PDE-1 selective inhibitor (vinpocetine), PDE-2 selective inhibitor (EHNA (erythro-9-(2-hydroxy-3-nonyl) adenine), 9-(6-phenyl-2-oxohex-3-yl)-2-(3,4-dimethoxybenzyl)-purin-6-one (PDP), and BAY 60-7750), PDE-3 selective inhibitor (e.g., enoximone, milrinone (Primacor), amrinone, cilostamide, cilostazol (Pletal) and trequinsin), PDE-4 selective inhibitor (e.g., mesembrine, rolipram, Ibudilast, roflumilast and cilomilast), or a PDE-5 selective inhibitor (e.g., Sildenafil, tadalafil, vardenafil, udenafil and avanafil), preferably roflumilast and cilostazol, wherein taste or smell acuity is increased 
Despite teaching the treatment of the claimed taste or smell disorders such as anosmia, hyposmia, ageusia, or hypogeusia by the intranasal administration of claimed PDE inhibitors in a nasal spray in a claimed amount, the intranasal delivery employing a nasal spray device capable of delivering a dosage unit in a plume upon actuation wherein the plume has a droplet size distribution characterized by the claimed parameter is not specifically disclosed.
Spivey et al. disclose droplet size determination by laser diffraction for multi-dose nasal spray devices which meet droplet size distribution characterization as claimed, i.e., D10 greater than 12.5 microns, D50 of, among others, 36 microns, D90 of from about 75 to about 100 microns, or a span of between 1-6 when calculated according to (D50-D10)/D50) (see introduction, instrumentation, and Table 3, Device 2 and Device 3), which overlap the claimed ranges.  Applicants are reminded that a prima facie case of obviousness exists where values taught by the prior art fail to overlap but are merely close to those values recited by the claims.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. See Titanium Metals, supra (upholding as obvious claimed concentrations of components differing from the prior art values by as much as 17%, in the absence of evidence tending to establish different results were achieved by such a miniscule differences in concentrations).
Fein described “Advanced Preservative Free” nasal pump commercially available from Pfeiffer of America, capable of providing a spray plume of 100 microliters, wherein the spray deliver the active formulation as a multiplicity of droplets with an average volume distribution in the range of 2 µm for D10 to about 300 µm for D90 and spray patterns having a D90 of 96 and a D50 of about 50.  ([0012; 0066-67], and Table 5). A variety of spray pattern distributions are particularly described, although Fein indicates that while other distributions may be used, very small droplets are preferably avoided as they tend to be inhaled which gives rise to a degree of unpredictability in terms of the delivery of drug to the circulation and such metered pumps assure that, with proper injection protocol, each use results in expelling a metered amount and that a relatively constant amount ends up in contact with the nasal mucosal surface.  [0067].  Test examples using the plumes generated using a pump available from Pfeiffer of America (Princeton, N.J.) and marketed as the "Advanced Preservative Free" or "APF" nasal pump demonstrate that the “ovality” of, among others, 1.118, 1.276,  and 1.180, which the examiner considers satisfying the “about 1” of the instant claim 46 as well as degrees of spray inclination of 54.2, 54.3, 62.8, and 64.8, addressing the “geometry” limitations of Claim 47  (see Table 4).  Additional data shows that the APF nasal sprayer is capable of delivering sprays having a D10 greater than 12.5 µm (31.7 µm), a D50 of from about 30 µm to about 70 µm (e.g., 66.2 µm), D90 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, it was known in the art that the particles for nasal delivery would be particles about >10 µm and <about 80 µm as evidenced by US 2008/0029084 ([0051]).
It would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to have employed commercially available multiple nasal spray devices such as those disclosed in Spivey et al. and “Advanced Preservative Free” nasal spray device described by Fein as the nasal spray device to be used to deliver the PDE inhibitor nasal spray compositions of Henkin for the treatment of smell or taste disorders. The claimed droplet size distribution characterizations were known characterizations for commercially available nasal spray devices as evidenced by Spivey et al. and Fein. One having ordinary skill in the art would have been motivated to do so for delivering the PDE inhibitor to nasal cavities because Henkin describes using intranasal pumps to deliver metered doses of the PDE inhibitor in the treatment et al.  and Fein describes just such a commercially available nasal spray device that addresses the spray plume properties recited by the instant claims. One having ordinary skill in the art would have reasonably expected that the claimed droplet size distribution characterizations would be necessarily obtained when the nasal spray devices described by Spivey et al. and Fein are used for nasal administration of the PDE inhibitor in the treatment of a taste or smell disorder as taught by Henkin.  Generally it is prima facie obvious to select a known material for incorporation into a method, based on its recognized suitability for its intended use, See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). As to claim 35, it would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to minimize or eliminate the droplets in the plume having a size of less than 10 µm  in order to ensure the delivery of PDE inhibitors in the nasal cavity rather than beyond in the treatment of a taste or smell disorder as advocated by Fein since the suitable particle size for nasal delivery was known to be about >10 µm and <about 80 µm as evidenced by US 2008/0029084.
Response to Arguments
Applicant's arguments filed 29 June 2020 have been fully considered.
Applicants argued that the Spivey, Fein, and Henkin, either taken alone or in combination fails to disclose a multi-dose nasal spray device that delivers a dosage unit in a plume with a D50 of about 30 µm as recited in amended claim 21. 
In response, Applicants erroneously point to narrow embodiments, specifically the averages of the spray pattern parameters, expressly disclosed within the Fein or Spivey et al. reference as representing the sum total of information conveyed by each.  Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Applicants are also reminded that the rejection in question is based on a combination of references, not on Spivey, Fein, or Henkin considered independently.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As set forth previously and again above, Fein expressly teaches an average volume distribution in the range of 30 µm for D10 to about 200 µm for D90 and discloses spray patterns having a D90 of 96 and a D50 of about 50 (see Table 5). Also, while D50 for the devices in Spivey are slightly higher than those recited in claim 21 as amended, (36 versus the range of 27-33 as presently amended), applicants are remained that a prima facie case of obviousness exists where values taught by the prior art fail to overlap but are merely close to those values recited by the claims.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  The ranges taught by the prior art references in prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Adding to the finding of obviousness, Fein explicitly teaches that other spray pattern distributions may be used, inviting the skilled artisan to optimize these parameters through little more than routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, as discussed in greater detail above, in addition to the D50 values which render obvious the instantly claimed “about 30 microns,” one of ordinary skill in the art would have been motivated to optimize the droplet size through routine experimentation for intended nasal delivery based on the ranges taught by the prior art references in combination.  Applicant has yet to demonstrate the criticality of the claimed droplets size distribution rendering the record devoid of evidence tending to contradict the position taken by the Office.  Given that the combined references suggest the ranges overlapping or close enough to those claimed, one skilled in the art would have indeed found it obvious to determine the appropriate droplet size distribution for intended nasal deliver.  
Applicants arguments concerning specific powder formulations described by Henkin overlook the fact that, as an alternative formulation of the compositions of Henkin, aqueous suspensions falling within the amended claims are described as alternative dose forms suitable for intranasal administration.  Henkin [0051].  
For at least the foregoing reasons, the rejections of record were indeed proper and are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 21, 24, 26, 31, 35-36, and 38-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of U.S. Patent No. 8,506,934 in view of Spivey et al. (Catalent Pharma Solutions, 2008) and Fein (WO2010/147981), and further evidenced by US 2008/0029084. 
 The above-referenced claims of the ‘934 patent are directed to the treatment of two specific taste or smell disorders by the intranasal administration of a PDE inhibitor, but nothing of the instantly recited spray plume geometries are disclosed by the claims of the ‘934 patent. Spivey et al. and Fein cures this deficiency by teaching that commercially available nasal spray devices satisfy the spray plume geometries of the instant Claims, and further evidenced by US 2008/0029084, as set forth in greater detail above regarding the obviousness of the instant claims.
Response to Arguments
Applicant's arguments filed 29 June 2020 reapply the arguments set forth and considered unpersuasive regarding the obviousness of the instant claims in the context of the instant double patenting rejection and are unpersuasive for the reasons set forth above.  

Claims 21, 24, 26, 31, 35-36, and 38-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 and 11 of U.S. Patent No. 8,968,706 in view of et al. (Catalent Pharma Solutions, 2008) and Fein (WO2010/147981), and further evidenced by US 2008/0029084. 
The above-referenced claims of the ‘706 patent are directed to the treatment of taste disorders by the nasal administration of a PDE inhibitor, but nothing of the instantly recited spray plume geometries are disclosed by the claims of the ‘706 patent; Spivey et al. and Fein cures this deficiency by teaching that commercially available nasal spray devices satisfy the spray plume geometries of the instant Claims, and further evidenced by US 2008/0029084, as set forth in greater detail above regarding the obviousness of the instant claims.
Response to Arguments
Applicant's arguments filed 29 June 2020 reapply the arguments set forth and considered unpersuasive regarding the obviousness of the instant claims in the context of the instant double patenting rejection and are unpersuasive for the reasons set forth above.  

Claims 21, 24, 26, 31, 35-36, and 38-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,580,801 in view of Spivey et al. (Catalent Pharma Solutions, 2008) and Fein (WO2010/147981), and further evidenced by US 2008/0029084.  
The above-referenced claims of the ‘801 patent are directed to the treatment of two specific taste or smell disorders by the intranasal administration of theophylline, which is a PDE inhibitor, but nothing of the instantly recited spray plume geometries are disclosed by the claims of the ‘801 patent. Spivey et al. and Fein cures this deficiency by teaching that commercially available nasal spray devices satisfy the spray plume geometries of the instant Claims, and further evidenced by US 2008/0029084, as set forth in greater detail above regarding the 
Response to Arguments
Applicant's arguments filed 29 June 2020 reapply the arguments set forth and considered unpersuasive regarding the obviousness of the instant claims in the context of the instant double patenting rejection and are unpersuasive for the reasons set forth above.  

Claims 21, 24, 26, 31, 35-36, and 38-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 10,206,927 in view of Spivey et al. (Catalent Pharma Solutions, 2008) and Fein (WO2010/147981), and further evidenced by US 2008/0029084.  
The above-referenced claims of the ‘927 patent are directed to the treatment of chemosensory dysfunction, which in dependent claims is specified to be a variety of specific taste or smell disorders such as anosmia, hyposmia, ageusia, or hypogeusia by the nasal administration of a generic PDE inhibitor, but does not specify the particular spray plume geometries set forth by the instant claims. Spivey et al. and Fein cures this deficiency by teaching that commercially available nasal spray devices satisfy the spray plume geometries of the instant Claims, and further evidenced by US 2008/0029084, as set forth in greater detail above regarding the obviousness of the instant claims.
Response to Arguments
Applicant's arguments filed 29 June 2020 reapply the arguments set forth and considered unpersuasive regarding the obviousness of the instant claims in the context of the instant double patenting rejection and are unpersuasive for the reasons set forth above.  

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613